Citation Nr: 0722811	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-10 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for digestive problems.

2.  Entitlement to service connection for mechanical low back 
pain.

3.  Entitlement to service connection for tension/vascular 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1985 to October 1993 including service in Southwest 
Asia.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2006, a Travel Board hearing was held 
before a Veterans Law Judge who is no longer with the Board.  
A transcript of that hearing is of record.  At the hearing it 
was clarified that the issues on appeal were those stated on 
the preceding page.  The veteran was also granted a sixty day 
abeyance period for submission of additional evidence 
pertaining to his digestive problems; no additional evidence 
pertaining to such problems has been received.  In June 2007, 
the veteran was informed that the Veterans Law Judge who 
conducted his Travel Board hearing was no longer with the 
Board and that he was entitled to another hearing should he 
so choose.  In June 2007 correspondence he indicated by that 
he did desire another hearing.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

Service medical records (SMRs) show that in April 1989 and 
January 1991 the veteran was seen and treated for low back 
complaints following injuries he sustained.  On service 
separation examination he complained of recurrent back pain.  
Postservice records note that in May 1999 and in December 
2000 the veteran was involved in two vehicle accidents 
(MVAs).  A December 2000 record from Bayou Rehab and Medical 
clinic notes that the veteran reported he went to the 
emergency room for complaints of low back pain and was 
treated with medication.  A May 2003 treatment record from 
Dr. D.S. notes that the veteran "injured [his low back] in 
[the] military in 1991 and reinjured [his back] at work in 
2000".  Identified records of treatment for back disability 
are not associated with the veteran's claims file.  Such 
records likely contain pertinent information, and must be 
secured. 

[The veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in conjunction with an original 
claim is not furnished within one year after the date of 
request, the claim will be considered abandoned.]

Regarding headaches, SMRs show that the veteran was seen 
several times for complaints of headaches.  A September 1991 
record shows that tension/vascular headaches are diagnosed.  
On service separation examination, the veteran complained of 
frequent or severe headaches.  The examiner noted "frequent 
headaches - ENT trouble".  Postservice records include a 
February 1999 report which suggests the veteran's headaches 
are related to nasal problems.  On August 2003 VA 
examination, the veteran's headaches were considered to be 
related to hypertension.  It was noted that the veteran's 
claims file was unavailable for review by the examiner, and 
that no pertinent electronic records were located.  Proper 
medical examination is one that takes into account the 
records of prior medical treatment, see Green v. Derwinski, 1 
Vet. App. 121, 124 (1991.  Hence, further development of 
medical evidence as to this claim is indicated.  

With respect to the claim of service connection for a 
digestive disability, the Board notes that there is nothing 
in the record that satisfies the notification requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Furthermore, inasmuch as the veteran complains of chronic 
digestive problems and as he is entitled to the presumptive 
provisions of 38 U.S.C.A. § 1117, the "low threshold" for 
when a VA examination is necessary is met.

Accordingly, the case is REMANDED for the following:

1.  Regarding the claim seeking service 
connection for digestive problems, the RO 
should send the veteran a letter providing 
the all notice required under 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), including 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He 
should specifically be advised of what is 
necessary to establish service connection 
under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  RO should arrange for all 
development suggested by the veteran's 
response, to specifically include 
arranging for a VA examination to 
determine whether the veteran has 
digestive problems related to his service 
(to include gastrointestinal signs or 
symptoms due to undiagnosed illness). .

2.  The veteran should be asked to 
identify (and provide releases for records 
from) all sources of treatment and 
evaluation he has received for a low back 
disability since service, to include all 
records pertaining to treatment he 
received following MVAs in May 1999 and 
December 2000.  He should be asked to 
specify whether or not he received any 
insurance settlements/Workman's 
Compensation awards for back disability, 
and to provide releases for all records 
related to any such settlements/awards (to 
include any associated medical 
evaluations).  The RO should secure for 
copies of complete records of pertinent 
awards, settlements, medical evaluations 
from all identified sources.

3.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the nature and etiology of his 
current low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies 
should be completed.  Based on examination 
of the veteran and review of his claims 
file, the examiner should state the proper 
diagnosis for the veteran's current low 
back disability and opine whether it is at 
least as likely as not (i.e., a 50 percent 
or better probability) that the current 
back disability is related to the 
veteran/s service, and specifically the 
complaints noted therein.  The examiner 
should explain the rationale for the 
opinion given.

4. The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine whether he has a 
headache disorder that is related to his 
service.  The veteran's claims file must 
be review by the examiner in conjunction 
with the examination.  The examiner must 
first indicate whether the veteran has a 
medical diagnosis of a headache disorder, 
headaches due to undiagnosed illness, or 
headaches due to (or symptoms of) a 
diagnosed disability entity.  If a 
headache disorder is diagnosed, the 
examiner should further opine whether such 
disorder is related to the complaints of 
headaches noted in service.  The examiner 
must explain the rationale for all 
opinions given.   

5.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


